640 S.E.2d 60 (2006)
STATE of North Carolina ex rel. Utilities Commission, Public StaffNorth Carolina Utilities Commission and Progress Energy Carolinas, Inc.
v.
John W. WARDLAW, Jr., Martha C.W. Stuhmer, Thomas F. Roberts, Jr., John P. Medlin, Frank B. Medlin, Westchase Investors, L.L.C., CB Westchase, Inc., R. Michael Condrey, Joseph H. Levinson and wife, Theodosia Louise Levinson, William T. Sanders, James R. Levinson and wife, Ginger T. Levinson, Joseph Lee Levinson, Ann Levinson Munday and husband, Carl B. Munday, Nancy L. Eason and husband, Frank E. Eason, Campbell University, Incorporated, Susan Jones Dreher and husband, James Dreher, and Walton David Parker, Jr. and wife, Lois C. Parker.
No. 573P06.
Supreme Court of North Carolina.
December 14, 2006.
Robert F. Page, Raleigh, for Wardlaw, et al.
Len S. Anthony, Deputy General Counsel, Dwight W. Allen, James K. Dorsett, III, Jackson Wyatt Moore, Jr., Raleigh, for Progress Energy Carolinas.
*61 Gail L. Mount, Deputy Clerk, for NC Utilities Commission.
Jimmie Little, for Utilities-Public Staff.
Prior report: ___ N.C.App. ___, 634 S.E.2d 898.

ORDER
Upon consideration of the petition filed on the 6th day of November 2006 by Appellants (Wardlaw) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th day of December 2006."